                                        Case 3:16-cv-02787-WHO Document 446 Filed 01/30/19 Page 1 of 24




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HUAWEI TECHNOLOGIES, CO, LTD, et                   Case No. 3:16-cv-02787-WHO
                                         al.,
                                   8                    Plaintiffs,                         ORDER ON PENDING MOTIONS TO
                                   9              v.
                                                                                            SEAL

                                  10                                                        Re: Dkt. Nos. 327, 331, 333, 334, 347, 349,
                                         SAMSUNG ELECTRONICS CO, LTD., et
                                         al.,                                               355, 357, 369, 371, 375, 378, 396, 398, 428,
                                  11                                                        430
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Currently before me are numerous administrative motions for leave to file under seal

                                  14   various portions of pleadings and exhibits submitted in support of and in opposition to the parties’

                                  15   (1) cross-motions for summary judgment, (2) motions to strike and exclude, and (3) Daubert

                                  16   motions.

                                  17          In an Order dated September 25, 2018, I directed the parties to file one consolidated chart

                                  18   identifying the specific, narrowly tailored information they sought to seal by specific docket and

                                  19   sub-docket number (e.g., ECF Dkt. No. 384-2) and then by page/line or paragraph number. Order

                                  20   on Motions for Summary Judgment, Daubert Motions, Motions to Strike and Exclude (“9/25/18

                                  21   Order”) [Dkt. No. 419 [redacted]] 92–93. I directed that the chart must also identify the specific

                                  22   portion of a declaration where a person with knowledge demonstrated compelling reasons to

                                  23   justify sealing that specific piece of information, including the harm that public disclosure would

                                  24   cause. I provided guidance with examples of what information would and would not be sealable

                                  25   under the compelling reasons standard. See Ctr. for Auto Safety v. Chrysler Group, LLC, 809 F.3d

                                  26   1092, 1101 (9th Cir. 2016). Finally, I ordered the parties to identify matters that could be wholly

                                  27   unsealed with the same degree of specificity.

                                  28          Parties submitted a joint chart on October 15, 2018. Dkt. No. 420. Their amended
                                            Case 3:16-cv-02787-WHO Document 446 Filed 01/30/19 Page 2 of 24




                                   1   requests reflect a reduction in both the number of docket entries and the number of redactions

                                   2   within documents.

                                   3            The parties have filed two substantive motions since submitting their joint chart, one of

                                   4   which I have addressed. See Order on Samsung’s Motion for Clarification [Dkt. No. 432]. I will

                                   5   resolve the related motions to seal at the end of this Order. See infra Section I.E – Later-

                                   6   Submitted Requests.

                                   7            For the reasons set forth below, I will grant1 in part and deny in part the parties’ requests.

                                   8   I.       INFORMATION THE PARTIES WISH TO KEEP UNDER SEAL
                                   9            A.      Technical Product Information Including Source Code
                                  10            In my September 25, 2018 Order I advised the parties, “Descriptions of confidential

                                  11   functions of accused products, including references to the contents of source code are sealable, if

                                  12   those functions or portions of source code are not otherwise obvious, expected, or publicly
Northern District of California
 United States District Court




                                  13   known.” 9/25/18 Order 93. Huawei, Samsung, Qualcomm, Nokia, AT&T, and T-Mobile request

                                  14   sealing of information that they assert falls into this category.

                                  15            Huawei seeks to seal excerpts that “reveal highly confidential technical details about

                                  16   Huawei’s products accused of patent infringement in this case, including schematics and source-

                                  17   code level implementation details.” Declaration of Xiaowu Zhang (“Zhang Decl.”) [Dkt. No. 420-

                                  18   1] ¶ 5. This information is not publicly known, and Huawei “has implemented strict measures to

                                  19   protect [its] confidentiality.” Id. Public disclosure would allow Huawei’s competitors to use the

                                  20   information to improve their competing products. Id.

                                  21            Samsung seeks to seal excerpts that “reveal highly confidential technical information,”

                                  22   including “descriptions of the source code . . . and how that source code operates, as well as the

                                  23   network functionality . . . and the testing performed on the accused Samsung products.”

                                  24   Declaration of Hojin Chang (“Chang Decl.”) [Dkt. No. 421] ¶ 6. This information is not publicly

                                  25   known, and Samsung maintains it as a trade secret. Id. Public disclosure would harm Samsung by

                                  26
                                  27   1
                                         The parties should note that just because I agree to seal information at this juncture does not necessarily
                                  28   mean it will remain sealable at trial, particularly if it is key to the public’s ability to understand the case and
                                       the parties’ respective arguments.
                                                                                               2
                                           Case 3:16-cv-02787-WHO Document 446 Filed 01/30/19 Page 3 of 24




                                   1   allowing its competitors to improve their competing products without expending the same time

                                   2   and resources. Id.

                                   3           Qualcomm seeks to seal excerpts that “contain references [to] and discussion of

                                   4   Qualcomm’s confidential information and confidential source code.” Declaration of Matthew

                                   5   Dobbins (“Dobbins Decl.”) [Dkt. No. 366-2] ¶ 3. Qualcomm carefully guards this information,

                                   6   and public disclosure would cause it significant competitive injury. Id.

                                   7           Nokia seeks to seal sensitive business information “including technical information that

                                   8   has not been publicly disclosed, discussions regarding patent procurement practices, and details

                                   9   regarding its relationships with business partners.” Declaration of Ryan Koppelman (“Koppelman

                                  10   Decl.”) [Dkt. No. 346] ¶ 2. Public disclosure of this confidential information would give an

                                  11   advantage to Nokia’s competitors.2 Id. ¶ 3.

                                  12           AT&T and T-Mobile seek to seal confidential information about their respective LTE
Northern District of California
 United States District Court




                                  13   communication networks. Declaration of Beth Crowder (“Crowder Decl”) [Dkt. No. 400] ¶ 5;

                                  14   Declaration of Paula Phillips (“Phillips Decl.”) [Dkt. No. 400] ¶ 4. Disclosure of this information

                                  15   would cause them harm because they would not have the same insight into others’ networks.

                                  16   Crowder Decl. ¶ 5; Phillips Decl. ¶ 4.

                                  17           There are compelling reasons to seal the information falling into this category. The

                                  18   parties’ requests and my orders are as follows:

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       2
                                         Nokia also notes that I granted a prior motion to seal similar confidential information. Koppelman Decl. ¶
                                       4. That motion was subject only to the good cause standard, whereas this one is subject to the compelling
                                  28   justification standard. See Dkt. No. 188.

                                                                                            3
                                       Case 3:16-cv-02787-WHO Document 446 Filed 01/30/19 Page 4 of 24



                                       Document          Requesting Party and Portion         Description of Contents     Court Ruling
                                   1                     to be Sealed

                                   2   Dkt. 327-8        Huawei: yellow-highlighted           Confidential product        GRANTED
                                       Huawei’s MSJ      portions (page 14, lines 1-11,       details and source code
                                   3                     table; page 18, lines 1-27 and
                                                         Figure 8; page 19, lines 1-7
                                   4                     including Figure, footnote 13)

                                   5                     Samsung: green-highlighted
                                                         portions on page 9, line 16; page
                                   6                     14, table

                                   7                     Qualcomm: blue-highlighted
                                                         portions (page 14, table; page 19,
                                   8                     lines 8-22)
                                       Dkt. 327-46       Huawei: the redacted portions on     Descriptions of product     GRANTED
                                   9   McBride Decl.,    pages 68-69                          functions
                                       Exh. 26
                                  10   (deposition)

                                  11   Dkt. 327-47       Huawei: the redacted portions on     Source code and             GRANTED
                                       McBride Decl.,    pages 126-27; 141-46, including      confidential product
                                  12   Exh. 27 (expert   all of Figure 8 on page 144 and      functions
Northern District of California
 United States District Court




                                       report)           Figure 3 on page 145; 155; 157;
                                  13                     158, including all of Figure 8;
                                                         159, including all of Figure 3;
                                  14                     160-62; 222-23; 232; 234; 274)

                                  15                     Qualcomm: blue-highlighted
                                                         portions on pages 146-47, 155,
                                  16                     162-63
                                       Dkt. 327-49       Huawei: page 3, entire page          Exact values of             GRANTED
                                  17   McBride Decl.,    Samsung: page 1, entire page         quantization coefficients
                                       Exh. 29           Qualcomm: page 2, entire page
                                  18   (quantization
                                       coefficients)
                                  19   Dkt. 327-51       Huawei: yellow-highlighted           Detailed descriptions of    GRANTED
                                       McBride Decl.,    portions (pages 119, 167-71, 180-    source code
                                  20   Exh. 36 (expert   83)
                                       report)
                                  21                     Qualcomm: blue-highlighted
                                                         portions on pages 171-74, 183-87
                                  22   Dkt. 327-52       Huawei: yellow-highlighted           Discussions of product      GRANTED
                                       McBride Decl.,    portions (pages 233, 237, 282)       functions
                                  23   Exh. 37
                                       (deposition)
                                  24
                                       Dkt. 327-55       Huawei: yellow-highlighted           Confidential product        GRANTED
                                  25   McBride Decl.,    portions (pages 141-43)              functions and source
                                       Exh. 41 (expert                                        code
                                       report)           Qualcomm: blue-highlighted
                                  26
                                                         portions (pages 148-49)
                                  27

                                  28
                                                                                              4
                                       Case 3:16-cv-02787-WHO Document 446 Filed 01/30/19 Page 5 of 24



                                       Document           Requesting Party and Portion         Description of Contents    Court Ruling
                                   1                      to be Sealed

                                   2   Dkt. 327-56        Huawei: yellow-highlighted           Confidential product       GRANTED
                                       McBride Decl.,     portions (pages 56-57)               functions and source
                                   3   Exh. 42 (expert                                         code
                                       report)            Qualcomm: blue-highlighted
                                   4                      portions (page 60)

                                   5   Dkt. 327-4         Huawei: yellow-highlighted           Quoting expert             GRANTED
                                       Huawei’s Daubert   portions (page 20, line 27 to page   discussions of
                                       Motion on          21 line 1; page 25, lines 1-6)       confidential product
                                   6   Technical Issues                                        features
                                                          Samsung: green-highlighted
                                   7                      portion on page 16, line 5
                                                          (between “standard” and “they
                                   8                      are not”)

                                   9                      Qualcomm: blue-highlighted
                                                          portions (page 20, lines 25-27;
                                  10                      page 25, lines 7-11)
                                       Dkt. 327-10        Samsung: Page 55, paragraph          Confidential product       GRANTED
                                  11   McBride Decl.,     118; page 63, the last sentence of   functions and source
                                       Exh. 2 (expert     paragraph 136, paragraph 138,        code
                                  12   report)            footnote 3; page 66, paragraph
Northern District of California
 United States District Court




                                                          145; page 69, paragraphs 150-51;
                                  13                      page 74, paragraph 162; page 77,
                                                          paragraphs 169-70
                                  14
                                       Dkt. 327-14        Huawei: yellow-highlighted           Specific descriptions of   GRANTED
                                       McBride Decl.,     portions (pages 165, 166-68          source code and product
                                  15   Exh. 11 (expert    including Figure 8 and Figure 3,     functionality, including
                                       report)            170-76 including Figure 8, Figure    figures
                                  16                      19, and Figure 21, 179-84
                                                          including Figure 8 and Figure 3)
                                  17
                                                          Qualcomm: blue-highlighted
                                  18                      portions (pages 163, 168-69, 177,
                                                          184-85)
                                  19
                                       Dkt. 327-15        Huawei: yellow-highlighted           Detailed descriptions of   GRANTED
                                  20   McBride Decl.,     portions (pages 36, 203-05, 246)     source code along with
                                       Exh. 12 (expert                                         features and
                                       report)            Qualcomm: blue-highlighted           functionality of accused
                                  21                      portions (pages 205-07, 246-47)      products
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                               5
                                       Case 3:16-cv-02787-WHO Document 446 Filed 01/30/19 Page 6 of 24



                                       Document            Requesting Party and Portion        Description of Contents      Court Ruling
                                   1                       to be Sealed

                                   2   Dkt. 327-17         Qualcomm: entire document           References to source         Qualcomm’s request is
                                       McBride Decl.,                                          code along with              overbroad. Parts of the report
                                   3   Exh. 15 (expert     Samsung: page 36, the portion of    discussions about how        are not sealable because they
                                       report)             paragraph 95 between “LTE           the patents function and     merely describe how the
                                   4                       standard” and “they are not         the merits of the asserted   patents function and give other
                                                           Zadoff-Chu”; page 46, the portion   claims                       generalities about the case.
                                   5                       of paragraph 115 between                                         Qualcomm’s request to seal
                                                           “acquired by the Asserted                                        the entire document is
                                   6                       Claims” and “Third”; page 48, the                                DENIED with leave to
                                                           portion of paragraph 119 between                                 amend.
                                   7                       “3GPP TS 36.211 at § 5.7.2” and
                                                           “Because the Accused Products”,                                  Samsung’s request is
                                   8                       header (a); pages 48-49,                                         GRANTED.
                                                           paragraphs 120-21; page 50, the
                                   9                       last two sentences of paragraph
                                                           123, header (a), paragraph 124;
                                  10                       page 51, paragraphs 125-26
                                       Dkt. 327-20         Huawei: yellow-highlighted          Specific descriptions of     GRANTED
                                  11   McBride Decl.,      portions (pages 172-77, 180-81)     the functions and source
                                       Exh. 23 (expert                                         code of accused products
                                       report)             Qualcomm: blue-highlighted
                                  12
                                                           portions (pages 177-79)
Northern District of California
 United States District Court




                                  13   Dkt. 333-2          Samsung: blue-highlighted           Arguments regarding          GRANTED
                                       Samsung’s MSJ       portions on page 15, lines 3-28;    confidential features of
                                  14                       page 16, lines 1-21                 the accused products
                                       Dkt. 333-4          Samsung: paragraphs 3-5             Descriptions of              GRANTED
                                  15   (declaration)                                           confidential features of
                                                                                               the accused products
                                  16   Dkt. 333-5          Samsung: blue-highlighted           Reference to source code     GRANTED
                                       (declaration)       portion on page 10, lines 10-11
                                  17   Dkt. 333-9          Samsung: paragraph 241 on page      Detailed description of      GRANTED
                                       Exhibit B (expert   81; paragraphs 438-39 on page       source code and
                                  18   report)             148; paragraphs 445-47 on page      confidential functions of
                                                           149; paragraphs 450-52 on page      accused products
                                  19                       150
                                       Dkt. 333-21         Samsung: blue-highlighted           Confidential features of     GRANTED
                                  20   (resubmitted at     portions of paragraphs 245-46 on    accused products and
                                       Dk. 422-9)          page 108; paragraphs 249-50 on      other products
                                  21   Exhibit I (expert   page 109; Qualcomm Source
                                       report)             Code Analysis, page 1;
                                  22                       Shannon333 Source Code
                                                           Analysis, page 1
                                  23
                                                           AT&T, T-Mobile: purple-
                                  24                       highlighted portions of paragraph
                                                           124 on page 50 other than
                                  25                       “Sprint”

                                  26
                                  27

                                  28
                                                                                               6
                                       Case 3:16-cv-02787-WHO Document 446 Filed 01/30/19 Page 7 of 24



                                       Document            Requesting Party and Portion           Description of Contents    Court Ruling
                                   1                       to be Sealed

                                   2   Dkt. 333-23         Samsung: page 282, lines 22-25;        Discussions of             GRANTED
                                       Exhibit J           page 283, lines 1-25; page 284,        confidential features of
                                   3   (deposition)        lines 1-19; page 285, lines 1-3,       accused products
                                                           14-21; page 286, lines 9-11, 23-
                                   4                       24; page 287, lines 3-13; page
                                                           289, lines 1-20; page 290, lines
                                   5                       11-14; page 291, lines 17-25;
                                                           page 292, lines 1-3
                                   6   Dkt. 333-26         Samsung: page 100, line 19             Discussions of             GRANTED
                                       Exhibit L           through page 103, line 15              confidential features of
                                   7   (deposition)                                               accused products
                                       Dkt. 333-28         Samsung: page 22, lines 6-7; page      Discussions of             GRANTED
                                   8
                                       Exhibit M           23, lines 3-8; page 24, lines 1-7,     confidential features of
                                       (deposition)        23-24; page 50, lines 17-25; page      accused products
                                   9                       51, lines 1-5, 9-11; page 52, first
                                                           two words on line 2, first word on
                                  10                       line 9; page 53, lines 1-24; page
                                                           60, lines 5-9, 18-25; page 61,
                                  11                       lines 1-25; page 62, lines 1-22
                                       Dkt. 333-30         Samsung: page 4, lines 1-7, 25;        Discussions of             GRANTED
                                  12   Exhibit N           page 5, lines 4-25; page 6, lines 1-   confidential features of
Northern District of California
 United States District Court




                                       (unofficial         5; page 24, lines 24-25; page 25,      accused products
                                  13   deposition          lines 1-3
                                       transcript)
                                  14
                                       Dkt. 333-32         AT&T: entire document                  Detailed discussions of    GRANTED
                                  15   Exhibit O                                                  AT&T’s LTE wireless
                                       (declaration)                                              communication network
                                  16   Dkt. 333-36         T-Mobile: entire document              Detailed discussions of    GRANTED
                                       Exhibit Q                                                  T-Mobile’s LTE wireless
                                  17   (declaration)                                              communication network

                                  18   Dkt. 333-38         Nokia: pages 46-51                     Discussions of Motorola    This request is not narrowly
                                       Exhibit R (expert                                          patent development         tailored, see Civ. L.R. 79-5(b),
                                  19   report)                                                                               and it includes expert patent
                                                                                                                             discussions, which are not
                                  20                                                                                         sealable, see 9/25/18 Order 93.
                                                                                                                             This request is DENIED with
                                  21                                                                                         leave to amend.
                                       Dkt. 334-2          Huawei: green-highlighted              Confidential product       GRANTED
                                  22   Samsung’s           portions on page 16, lines 3-7         functions
                                       Motion to Strike
                                  23

                                  24   Dkt. 334-13         Huawei: page 78, lines 24-26;          Confidential product       GRANTED
                                       Exhibit F           page 79, lines 14-16; page 81,         functions
                                  25   (response to        lines 12-14, 28; page 82, lines 1-2
                                       interrogatories)
                                  26
                                  27

                                  28
                                                                                                  7
                                       Case 3:16-cv-02787-WHO Document 446 Filed 01/30/19 Page 8 of 24



                                       Document            Requesting Party and Portion        Description of Contents     Court Ruling
                                   1                       to be Sealed

                                   2   Dkt. 334-25         Huawei: page 56-59, paragraphs      Source code and             GRANTED
                                       Exhibit L (expert   141-143; pages 66-68, text from     confidential product
                                   3   report)             heading 1 to paragraph 173          functions
                                                           inclusive; pages 70-71, paragraph
                                   4                       180
                                       Dkt. 334-29         Huawei: page 77, paragraph 203;     Confidential functions of
                                   5                                                                                       GRANTED
                                       Exhibit N (expert   pages 78-79, paragraph 205          accused products
                                       report)
                                   6                       Qualcomm: pages 79-81,
                                                           paragraphs 208-211
                                   7
                                       Dkt. 334-36         Samsung: paragraphs 258-70 on       Frequent references to      GRANTED
                                   8   Exhibit R (expert   pages 89-91; paragraphs 272-81      source code and detailed
                                       report)             on pages 91-93; paragraph 283 on    descriptions of functions
                                   9                       page 93; paragraphs 291-93 on
                                                           pages 95-96; paragraphs 296-304
                                                           on pages 97- 101; paragraphs
                                  10
                                                           307-13 on pages 101-05;
                                                           paragraphs 325-37 on pages 108-
                                  11                       10; paragraphs 339-74 on pages
                                                           110-18
                                  12   Dkt. 347-6          Samsung: green-highlighted          Arguments regarding
Northern District of California




                                                                                                                           GRANTED
 United States District Court




                                       Huawei’s Opp. to    portions (pages 13-19, including    confidential product
                                  13   Samsung’s MSJ       images on page 15)                  functions
                                  14                       Nokia: blue-highlighted portions
                                                           (pages 19-21)
                                  15   Dkt. 347-10         Samsung: green-highlighted          Descriptions of source      GRANTED
                                       Akl Declaration     portions (pages 2-3)                code and confidential
                                  16                                                           product features

                                  17   Dkt. 347-12         Nokia: blue-highlighted portions    Descriptions of             GRANTED
                                       Mahon               (pages 2-3)                         confidential product
                                  18   Declaration                                             features

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                               8
                                       Case 3:16-cv-02787-WHO Document 446 Filed 01/30/19 Page 9 of 24



                                       Document            Requesting Party and Portion          Description of Contents     Court Ruling
                                   1                       to be Sealed

                                   2   Dkt. 347-16
                                       Szczepanik
                                   3   Declaration

                                   4   At page 1: Exh. 3   Samsung: page 22, lines 6-7; page     Discussions about           GRANTED
                                       (deposition)        23, lines 3-8; page 27, lines 22-     confidential product
                                   5                       23; page 33, lines 11-12, 23-25;      features
                                                           page 34, lines 1, 17-25; page 35,
                                   6                       lines 1- 25; page 36, lines 1-24;
                                                           page 38, lines 2-24; page 61, lines
                                   7                       1-25; page 62, lines 1-22; page
                                                           63, lines 17-25
                                   8
                                       At page 19: Exhs.   Samsung: entire document              Some discussion of          Not narrowly tailored;
                                   9   4-9 (deposition)                                          confidential features       DENIED with leave to
                                                                                                                             amend
                                  10
                                       At page 247: Exh.   Samsung: page 148, lines 2-6, 19-     Discussions about           GRANTED
                                       10 (deposition)     25; page 149, lines 1-3               confidential product
                                  11
                                                                                                 features
                                  12   At page 253:        Nokia: entire document                Some discussion of          Not narrowly tailored;
Northern District of California
 United States District Court




                                       Exhs. 11-12                                               confidential features,      DENIED with leave to
                                  13   (deposition and                                           product testing, meeting,   amend
                                       slides)                                                   and presentation
                                  14
                                       At page 281:        Samsung: entire document              Exh. 16: some references    Exh. 16 request is not
                                  15   Exhs. 16, 26-41                                           to source code and          narrowly tailored; DENIED
                                       (deposition)                                              confidential products.      with leave to amend.
                                  16                                                             Exhs. 26-41: detailed       GRANTED as to 26-41.
                                                                                                 charts and tables with
                                  17                                                             confidential product
                                                                                                 features
                                  18
                                       At page 308:        Qualcomm: entire document             Detailed charts, tables,    GRANTED
                                  19   Exhs. 18-25                                               and slides with
                                                                                                 confidential product
                                  20                                                             features

                                  21   At page 434:        Samsung: entire document              Detailed confidential       GRANTED
                                       Exhs. 43-50, 62-                                          product testing reports
                                  22   74

                                       At page 540: Exh.   Samsung: green-highlighted            Near-constant references    GRANTED
                                  23   80                  portions (paragraphs 137-236,         to source code,
                                                           243-46, 249-54, 267, including        confidential product
                                  24                       figures and table adjacent to those   features, and testing
                                                           paragraphs)
                                  25
                                       At page 610: Exh.   Samsung: green-highlighted            Discussion of               GRANTED
                                  26   81                  portions (paragraphs 4-12             confidential product
                                                           including table adjacent to           features
                                  27                       paragraph 12

                                  28
                                                                                                 9
                                       Case 3:16-cv-02787-WHO Document 446 Filed 01/30/19 Page 10 of 24



                                       Document             Requesting Party and Portion           Description of Contents    Court Ruling
                                   1                        to be Sealed

                                   2   Dkt. 347-8           Huawei: yellow-highlighted             Confidential product       GRANTED
                                       Huawei’s Opp. to     portions (pages 13-15)                 features
                                   3   Samsung’s Mtn.
                                       to Strike            Samsung: green-highlighted             Excerpt of source code     GRANTED
                                   4                        portion (page 4, lines 3-4)
                                       Dkt. 347-18
                                   5   Yang Decl.

                                   6   At page 6: Exh. 3    Samsung: page 36, lines 8-26;          Near constant references   GRANTED
                                       (response to         page 57, lines 1 through page 61,      to product source code
                                   7   interrogatories)     line 25; page 62, line 25-28; page     and functionality
                                                            87, line 1 through page 93, line 20
                                   8
                                       At page 38: Exh.     Samsung: green-highlighted             References to              GRANTED
                                   9   10 (expert report)   portions (pages 174-75, 185)           confidential product
                                                                                                   features
                                  10
                                       At page 64: Exh.     Huawei: paragraphs 536-540, 547        Confidential product       GRANTED
                                  11   14 (expert report)                                          features

                                                            Samsung: paragraphs 703-705 on         Same
                                  12                                                                                          GRANTED
                                                            page 274
Northern District of California
 United States District Court




                                  13                        Qualcomm: paragraph 542                Same                       GRANTED
                                  14   Dkt. 355-4           Huawei: yellow-highlighted             Descriptions of product    GRANTED
                                       Samsung’s            portions on page 24, lines 24-27       functions
                                       Opposition to
                                  15
                                       Huawei’s Daubert     Qualcomm: purple-highlighted           Descriptions of product    GRANTED
                                       Motion               portions on page 20, lines 25-26;      functions and source
                                  16                        page 23, lines 1-2; page 24, lines     code
                                                            24-28; and page 25, lines 1-3
                                  17   Dkt. 355-7           Samsung: blue-highlighted              References to              GRANTED
                                       Exhibit A (expert    portions of paragraphs 118, 145,       confidential product
                                  18   report)              150-51, 162, 169-70                    features and source code
                                       Dkt. 355-10          Samsung: blue-highlighted              Descriptions of product    GRANTED
                                  19   Exhibit C (expert    portions on pages 28, 37, 45, and      features, of how source
                                       report)              48-51                                  code functions
                                  20   Dkt. 355-21          Huawei: page 78, lines 25-26           Confidential product       GRANTED
                                       Exhibit L                                                   features
                                  21   (response to
                                       interrogatories)
                                  22   Dkt. 355-23          Huawei: yellow-highlighted             Descriptions of how        GRANTED
                                       Exhibit M (expert    portions on pages 174-75, and          source code functions
                                  23   report)              177                                    along with confidential
                                                                                                   product features
                                  24                        Qualcomm: purple-highlighted                                      GRANTED
                                                            portion on pages 177-78
                                  25

                                  26
                                  27

                                  28
                                                                                                  10
                                       Case 3:16-cv-02787-WHO Document 446 Filed 01/30/19 Page 11 of 24



                                       Document             Requesting Party and Portion           Description of Contents     Court Ruling
                                   1                        to be Sealed

                                   2   Dkt. 357-4           Huawei: yellow-highlighted             References to source        GRANTED
                                       Samsung’s            portions on page 12, lines 12-13;      code, quantization
                                   3   Opposition to        page 13, lines 2-8, 18                 coefficients
                                       Huawei’s MSJ
                                   4                        Huawei, Samsung: green-                Quantization coefficients   GRANTED
                                                            highlighted portions on page 12,       and product functionality
                                   5                        lines 21-24; page 13, line 1

                                   6                        Samsung: blue-highlighted              No blue highlighting on     DENIED with leave to
                                                            portions on page 9, lines 23-25;       page 9; elsewhere,          amend as to page 9;
                                   7                        page 12, line 21; page 13, lines 2-    product features and        GRANTED as to other
                                                            8                                      quantization coefficients   requests
                                   8
                                                            Qualcomm: purple-highlighted           Quantization coefficients   GRANTED
                                   9                        portion on page 13, lines 2-8
                                       Dkt. 357-24          Huawei: entire document                Source code                 GRANTED
                                  10   Exhibit 11
                                       (internal
                                  11   specifications)
                                       Dkt. 357-26          Huawei: entire document                Source code                 GRANTED
                                  12   Exhibit 12
Northern District of California




                                       (internal
 United States District Court




                                       specifications)
                                  13
                                       Dkt. 357-29          Huawei: yellow-highlighted             Source code and product     GRANTED
                                  14   Exhibit 14 (expert   portions of pages 126-27, 223-26       features
                                       report)
                                  15                        Qualcomm: purple-highlighted
                                                            portions of pages 222, 226-27
                                  16                        Samsung: blue-highlighted
                                                            portions of pages 273-74
                                  17   Dkt. 357-31          Huawei: pages 19-24 (Build ID          Confidential product        GRANTED
                                       Exhibit 15           information)                           features
                                  18   (response to
                                       interrogatories)
                                  19

                                  20   Dkt. 357-33          Qualcomm: green-highlighted            Descriptions of expert      GRANTED
                                       Exhibit 16           portions on pages 89, lines 13-17;     analysis of quantization
                                  21   (deposition)         page 90, lines 3-9                     coefficients and cell-
                                                                                                   specific ratios
                                  22   Dkt. 357-35          Samsung: blue-highlighted              Quantization coefficient    GRANTED
                                       Exhibit 17           portion on page 1                      values
                                  23                        Qualcomm: purple-highlighted
                                                            portion on page 2
                                  24                        Huawei: yellow-highlighted
                                                            portion on page 3
                                  25   Dkt. 357-38          Huawei: yellow-highlighted             Descriptions of source      GRANTED
                                       Exhibit 19 (expert   portions on pages 36-38                code and product
                                  26   report)                                                     features
                                                            Qualcomm: purple-highlighted
                                  27                        portion on pages 38-39

                                  28
                                                                                                  11
                                       Case 3:16-cv-02787-WHO Document 446 Filed 01/30/19 Page 12 of 24



                                       Document             Requesting Party and Portion          Description of Contents      Court Ruling
                                   1                        to be Sealed

                                   2   Dkt. 357-40          Huawei: yellow-highlighted            Confidential product         GRANTED
                                       Exhibit 20 (expert   portions on pages 154                 features and source code
                                   3   report)              (paragraphs 534-35), 155-56, 167
                                                            (paragraphs 568- 70), 168-71,
                                   4                        173-75 (paragraphs 594, 596-97),
                                                            180 (paragraphs 608-09), 181-83
                                   5
                                                            Qualcomm: purple-highlighted
                                   6                        portions on pages 156-57, 171-73,
                                                            183-86
                                   7   Dkt. 357-46          Huawei: yellow-highlighted            Confidential product         GRANTED
                                       Exhibit 25 (expert   portions on page 141-47, 156-58,      features, details of their
                                   8   report)              191-95                                development, and
                                                                                                  references to source code
                                   9                        Qualcomm: purple-highlighted
                                                            portions on pages 147-51, 158-62,
                                  10                        195-97, 238-39, 304
                                       Dkt. 369-4           Samsung: blue-highlighted             Confidential product         GRANTED
                                  11   Samsung’s MSJ        portions on page 9, lines 10-12,      functions and testing
                                       Reply                15-16, 21-22; page 10, lines 4-9,
                                  12                        13, 15-16, 18; page 11, lines 3-4;
Northern District of California




                                                            page 12, lines 5-10, 13-28; page
 United States District Court




                                                            13, lines 1-11
                                  13
                                                            AT&T, T-Mobile: purple-
                                  14                        highlighted portions on page 10,
                                                            lines 19, 22-27; page 11, lines 1-
                                  15                        2, 14-16, 26-28
                                  16                        Nokia: purple-highlighted
                                                            portions on page 13, lines 22-23;
                                  17                        page 14, lines 1-4; page 15, lines
                                                            5-7, 18
                                  18   Dkt. 369-10          Nokia: entire document                Confidential product         GRANTED
                                       Exhibit D                                                  functions
                                  19   (exemplary
                                       disclosures)
                                  20   Dkt. 369-12          Nokia: entire document                Expert discussions of        GRANTED
                                       Exhibit E                                                  provisional patent
                                  21   (deposition)                                               application

                                  22   Dkt. 371-4           Huawei: Within the yellow-            Details about                GRANTED
                                       Huawei’s MSJ         highlighted portions (pages 3-5,      quantization coefficients
                                  23   Reply                8): page 8 lines 27-28                and cell-specific ratios
                                       Dkt. 371-15          Samsung: entire document              Near constant references     GRANTED
                                  24   McBride MSJ                                                to source code and
                                       Decl. Exhibit 51                                           confidential product
                                  25   (response to                                               functions
                                       interrogatories)
                                  26
                                  27

                                  28
                                                                                                 12
                                        Case 3:16-cv-02787-WHO Document 446 Filed 01/30/19 Page 13 of 24



                                        Document           Requesting Party and Portion       Description of Contents   Court Ruling
                                   1                       to be Sealed

                                   2    Dkt. 371-17        Huawei: yellow-highlighted         Descriptions of source    GRANTED
                                        McBride Daubert    portions (pages 168-71, 203-05,    code and product
                                   3    Decl. Exhibit 37   246)                               functions
                                        (expert report)
                                   4                       Qualcomm: blue-highlighted
                                                           portions (pages 171-73, 205-07,
                                   5                       246-47)
                                        Dkt. 371-19        Samsung: paragraphs 118, 145,      Confidential product      GRANTED
                                   6    McBride Daubert    150-51, 162, 169-70                features
                                        Decl. Exhibit 39
                                   7    (expert report)

                                   8          B.       Licensing Information, Terms, and Counterparty Identity
                                   9          In my September 25, 2018 Order, I advised the parties that certain aspects of licensing

                                  10   negotiations and agreements would be sealable while others would not be. 9/25/18 Order 93. For

                                  11   example, percentages of royalties and the identities of third parties to licensing agreements can be

                                  12   sealable if not publicly known. Id. But other provisions are not sealable “unless a person with
Northern District of California
 United States District Court




                                  13   knowledge explains why specific provisions are so unique to that agreement that disclosure would

                                  14   cause significant harm.” Id.

                                  15          Huawei seeks to seal confidential information about licensing agreements and negotiations.

                                  16   Zhang Decl. ¶ 6. If that information becomes public, competitors or potential licensing partners

                                  17   “could gain unfair insight and leverage . . . creating an asymmetry of information and bargaining

                                  18   power.” Id. Huawei further asserts that it seeks to seal the identity of a counterparty to one

                                  19   license agreement with unique, confidential terms. Id. ¶ 7. Huawei asks that the counterparty’s

                                  20   identity and the terms of the agreement not be simultaneously disclosed. Id. Finally, Huawei

                                  21   requests sealing of the licensing agreement itself, which would allow the public to identify the

                                  22   counterparty. Id. Samsung seeks to seal information related to highly confidential licensing

                                  23   negotiations with Huawei and third parties that includes royalty rates and offers. Chang Decl. ¶ 5.

                                  24   Public disclosure would allow competitors to gain an advantage over Samsung in future

                                  25   negotiations. Id.

                                  26          The parties’ requests and my orders are as follows:

                                  27

                                  28
                                                                                             13
                                           Case 3:16-cv-02787-WHO Document 446 Filed 01/30/19 Page 14 of 24



                                           Document            Requesting Party and Portion            Description of Contents    Court Ruling
                                   1                           to be Sealed

                                   2       Dkt. No. 327-8      Samsung: the redacted portion on        Information about          GRANTED
                                           Huawei’s MSJ        page 9 line 16                          royalties
                                   3       Dkt. 327-33         Huawei, Samsung: yellow-                Counterparty identities    GRANTED
                                           McBride Decl.,      highlighted portions                    and comparative terms
                                   4       Exh. 9 (depo)                                               describing royalties
                                           Dkt. 327-37         Huawei, Samsung: page 1,                Royalty figure             GRANTED
                                   5       McBride Decl.,      number shown in phrase “XXX
                                           Exh. 13 (emails)    US Dollars per terminal product”
                                   6       Dkt. 327-38         Huawei, Samsung: page 2,                Royalty figure             GRANTED
                                           McBride Decl.,      number shown in phrase “royalty
                                   7       Exh. 14 (letter)    of XXX USD to get a release”
                                           Dkt. 327-25         Huawei, Samsung: within the             Royalty rates              GRANTED
                                   8       Peterson Decl.,     yellow-highlighted portions (page
                                           Exh. 2 (expert      15, paragraphs 29-31): royalty
                                   9       report)             rates in paragraphs 29 and 31
                                                               (“same rate of XXX,” “rate of
                                  10                           XXX per unit for UMTS essential
                                                               patents and XXX per unit for
                                  11                           LTE,” “demand of XXX,” “any
                                                               basis for the XXX or XXX rates”)
                                  12       Dkt. 331-2          Huawei: yellow-highlighted              Name of license            GRANTED
Northern District of California
 United States District Court




                                           Samsung’s           portions on page i, line 7; page 1,     counterparty
                                  13       Motion to           lines 8-11, 13-14, 17-28; page 2,
                                           Partially Exclude   line 6, 15, 13-17; page 5, lines 19-
                                  14                           27; page 6, lines 1-18, 25-28;
                                                               page 7, lines 3-4, 25; page 8, line
                                  15                           24

                                  16                           Huawei, Samsung: green-                                            GRANTED
                                                               highlighted portion on page 1,
                                  17                           lines 13-14
                                           Dkt. 331-6          Huawei: entire document, except         76-page document with      Overbroad; DENIED with
                                  18       Exhibit 1           for the following portions that can     royalty rates along with   leave to amend.4 Huawei
                                           (resubmitted at     be made public: paragraphs 12-          information about          should request narrowly
                                  19       Dkt. 422-1)         14, 19, 21-24, 30-31, 69-80, 84-        business operations (ex:   tailored redactions in
                                           (expert report)     90, 93- 97, 99                          sales data)                compliance with Civ. L.R. 79-
                                  20                                                                                              5(b).

                                                               Samsung: blue-highlighted               Primarily royalty rates    GRANTED
                                  21                           portions of paragraphs 16, 18, 28,      and language of
                                                               81, 134, 157-63, 166-71, 176-80;        comparison with some
                                  22                           figures 1, 3, 29-32, 42-61, 63-64;      references to revenue,
                                                               footnotes 9, 166-67, 195, 327,          sale prices, and sales
                                  23                           387, 390, 396, 401, 404, 428;           data3
                                                               schedules 6.1, 10.1, 13.1;
                                  24                           Appendix D, Figures 1-2

                                  25

                                  26
                                       3
                                         The information in this request primarily relates to royalties; therefore, I will not address sales requests
                                       separately. The information is sealable for the reasons set forth below. See Section I.C – Sales
                                  27   Information.

                                  28
                                       4
                                        Because the request as a whole is overbroad, I will not address the sales-based requests again below;
                                       however, the parties should rely on my discussions below when amending their motions. See Section I.C –
                                                                                                      14
                                           Case 3:16-cv-02787-WHO Document 446 Filed 01/30/19 Page 15 of 24



                                           Document            Requesting Party and Portion           Description of Contents     Court Ruling
                                   1                           to be Sealed

                                   2       Dkt. 331-8          Huawei, Samsung: yellow-               Describing FRAND            Overbroad; DENIED with
                                           Exhibit 2           highlighted portions on pages 38-      offers                      leave to amend
                                   3       (resubmitted at     39, paragraph 6.7 and footnote 87
                                           Dkt. 422-2)
                                   4       (expert report)     Huawei, Samsung: pages 40-41,          Specific royalty figures    GRANTED
                                                               royalty terms in paragraph 6.12
                                   5
                                                               Samsung: blue-highlighted              Royalty and negotiation     GRANTED
                                   6                           portions of footnote 79                information
                                           Dkt. 331-10         Huawei, Samsung: yellow-               Royalty terms               GRANTED
                                   7       Exhibit 3           highlighted portions on page 28,
                                           (resubmitted at     royalty terms in paragraph 6.5(b)
                                   8       Dkt. 422-3)
                                           (expert report)     Samsung: blue-highlighted              Royalty terms, details of   GRANTED
                                   9                           portions of paragraph 6.5(a) and       Samsung’s licensing
                                                               footnote 70                            practices
                                  10       Dkt. 331-12         Huawei: entire document, except        20-page document with       Overbroad; DENIED with
                                           Exhibit 4           for the following portions that can    royalty rates along with    leave to amend5
                                  11       (resubmitted at     be made public: paragraphs 18,         information about
                                           Dkt. 422-4)         44-57, 64-65                           business operations
                                  12       (expert report)
Northern District of California




                                                               Samsung: blue-highlighted              Royalty rates and words     GRANTED
 United States District Court




                                                               portions of paragraphs 5, 17, 22,      of comparison
                                  13
                                                               24, figures 1, 4-5; footnotes 23,
                                                               38, 40, 43, 52, 55
                                  14
                                           Dkt. 331-14         Huawei: yellow-highlighted             Royalty figures and         GRANTED
                                           Exhibit 5           portions on pages 3-5, 18-20           name of license
                                  15       (resubmitted at                                            counterparty
                                           Dkt. 422-5)         Samsung: yellow-highlighted
                                  16       (expert report)     portions of figures 1-2, 9 and
                                                               footnote 65; blue highlighted
                                  17                           portions of paragraphs 9-10, 41
                                           Dkt. 331-16         Huawei: page 1, paragraph 3            Name of license             GRANTED
                                  18       Exhibit 6 (expert   (name of license counterparty);        counterparty
                                           report)             pages 3-4, paragraphs 6-9 (same)
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Sales Information.
                                  27   5
                                         Because the request as a whole is overbroad, I will not address separately the business-operations-based
                                  28   requests again below; however, the parties should rely on my discussions below when amending their
                                       motions. See infra Section I.D – Remaining Requests in Joint Chart.
                                                                                                     15
                                           Case 3:16-cv-02787-WHO Document 446 Filed 01/30/19 Page 16 of 24



                                           Document            Requesting Party and Portion         Description of Contents    Court Ruling
                                   1                           to be Sealed

                                   2       Dkt. 331-20         Huawei: yellow-highlighted           Information related to     The yellow highlighting is
                                           Exhibit 8           portions on pages 62-72, 75          negotiations, including    overbroad; the parties’
                                   3       (resubmitted at                                          some references to         requests are DENIED with
                                           Dkt. 422-7)         Samsung: yellow-highlighted          specific royalty offers    leave to amend.6 They
                                   4       (expert report)     portions of paragraphs 152-53,                                  should resubmit with narrowly
                                                               155-64, 166, 168-69, 179 and                                    tailored redactions of the
                                   5                           footnote 211                                                    names of license counter-
                                                                                                                               parties, the specific royalty
                                   6                                                                                           rates and figures offered, and
                                                                                                                               terms of comparison.
                                   7
                                                               Samsung: blue-highlighted            Specific royalty rates     GRANTED with the
                                   8                           portions of paragraphs 175-78,       and terms of comparison    exception of the non-royalty
                                                               191-92 and footnote 176                                         information in paragraph 191.7
                                   9       Dkt. 331-27         Huawei: yellow-highlighted           Specific rates, name of    GRANTED
                                           Exhibit 12          portions on pages 35, 99, 116        license counterparty
                                  10       (resubmitted at
                                           Dkt. 422-8)
                                  11       (expert report)
                                           Dkt. 331-30         Huawei, Samsung: page 164,           Royalty rates and prices   GRANTED
                                  12       Exhibit 14          royalty rates and prices
Northern District of California




                                           (deposition)
 United States District Court




                                  13       Dkt. 331-37         Huawei: entire document              License agreement          GRANTED
                                           Exhibit 19
                                  14       (license
                                           agreement)
                                  15       Dkt. 331-39         Huawei: pages 18-19 (name of         Name of license            GRANTED
                                           Exhibit 20          license counterparty), 89-112        counterparty
                                  16                           (same)

                                  17       Dkt. 347-4          Huawei: within the yellow-           Name of counterparty,      GRANTED
                                           Huawei’s            highlighted portions (pages 1, 3-    financial terms,
                                  18       Opposition to       7): each instance of the name of     percentage
                                           Samsung’s           the counterparty to the license
                                  19       Motion to           with Huawei, the financial terms
                                           Partially Exclude   in footnote 3 on page 4
                                  20       Expert Reports
                                                               Samsung: green-highlighted           Rate comparison            GRANTED
                                  21                           portions (page 20)8

                                  22

                                  23

                                  24

                                  25
                                       6
                                         Because the request as a whole is overbroad, I will not address separately the proprietary-information-
                                       based requests again below; however, the parties should rely on my discussions below when amending
                                  26   their motions.

                                  27
                                       7
                                         I will address this request (along with footnote 251 and exhibit 6a) below. See infra Section I.C – Sales
                                       Information.
                                  28   8
                                           Both parties request additional redactions that I address below. See infra Section I.C – Sales Information.
                                                                                                   16
                                           Case 3:16-cv-02787-WHO Document 446 Filed 01/30/19 Page 17 of 24



                                           Document            Requesting Party and Portion            Description of Contents     Court Ruling
                                   1                           to be Sealed

                                   2       Dkt. 347-14 at 1    Huawei: yellow-highlighted              Counterparty names,         GRANTED
                                           Peterson Decl.      portions (pages 219-222, 232-           royalty rate information
                                   3       Exhibit 1           242).                                   and methodology, details
                                           (resubmitted at                                             of agreements
                                   4       Dkt. 422-10)
                                           (deposition)
                                   5

                                   6       Dkt. 347-14 at 20   Huawei: yellow-highlighted              Counterparty name           GRANTED
                                           Exhibit 2           portions (pages 18-19, 92, 104-
                                   7       (resubmitted at     05)
                                           Dkt. 422-11)
                                   8       (deposition)

                                   9       Dkt. 347-14 at 54   Huawei: within the yellow-              Royalty rates               GRANTED
                                           Exhibit 5           highlighted portions (pages 207-
                                  10       (deposition)        08): royalty rate terms on page
                                                               207, line 12 and page 208, line 7
                                  11
                                                               Samsung: green-highlighted                                          Overbroad; DENIED with
                                                               portions (pages 204-09)                                             leave to amend. The parties
                                  12                                                                                               should resubmit a version with
Northern District of California
 United States District Court




                                                                                                                                   only counterparty names,
                                  13                                                                                               royalty rates, and words of
                                                                                                                                   comparison.
                                  14
                                           At 73               Huawei: within the yellow-              Comparison between          GRANTED
                                  15       Exhibit 8           highlighted portions (pages 6, 7,       different license offers,
                                           (expert report)     10, 11): page 6 sentence                descriptions about
                                  16                           beginning “agreement with” and          license counterparty,
                                                               ending “phone market”; pages 7,         counterparty name, and
                                  17                           10, and 11 each instance of the         royalty rate
                                                               name of the counterparty to the
                                  18                           agreement with Huawei, as well
                                                               as the royalty rate in the last line
                                  19                           of paragraph 8 and the second
                                                               sentence in paragraph 10
                                  20
                                           At 89               Huawei: within the yellow-              Royalty comparison          GRANTED as to the royalty
                                  21       Exhibit 10          highlighted portions (pages 9, 11-                                  percentages in paragraph 179
                                           (expert report)     16): highlighted portion of
                                  22                           paragraph 17

                                                               Huawei, Samsung: royalty rates          Royalty rates               GRANTED
                                  23                           in paragraph 31 on page 15
                                  24

                                  25

                                  26
                                  27

                                  28
                                       9
                                        I will address the request to seal information related to arbitration below. See infra Section I.D. –
                                       Remaining Requests in Joint Chart.
                                                                                                      17
                                        Case 3:16-cv-02787-WHO Document 446 Filed 01/30/19 Page 18 of 24



                                        Document              Requesting Party and Portion          Description of Contents     Court Ruling
                                   1                          to be Sealed

                                   2    Dkt. 357-4            Huawei: yellow-highlighted            Name of counterparty,       GRANTED
                                        (corrected at Dkt.    portions on page 2, lines 9-13;       royalty rates, and
                                   3    362) Samsung’s        page 4, lines 23-26; page 5, lines    comparisons between
                                        Opposition to         14-15; page 7 lines 5-8, 22-24;       royalty rates
                                   4    Huawei’s MSJ          page 8, lines 19-20

                                   5                          Huawei, Samsung: green-               Same                        GRANTED
                                                              highlighted portions on page 2,
                                   6                          lines 13-16
                                        Dkt. 357-8            Huawei: page 137, lines 4-25          Discussion that includes    Overbroad; DENIED with
                                   7    Exhibit 2                                                   royalty rate                leave to amend with requests
                                        (deposition)                                                                            that are narrowly tailored
                                   8                                                                                            redactions of royalty rates
                                        Dkt. 357-10           Huawei: entire document               In-depth discussion of      GRANTED
                                   9    Exhibit 3 (expert                                           details of several
                                        report)                                                     different license
                                  10                                                                agreements
                                        Dkt. 357-12           Huawei: page 171, lines 1-23          Discussion that includes    Overbroad; DENIED with
                                  11    Exhibit 4                                                   royalty rate                leave to amend with requests
                                        (deposition)                                                                            that are narrowly tailored
                                  12                                                                                            redactions of royalty rates
Northern District of California
 United States District Court




                                        Dkt. 357-15           Huawei: yellow-highlighted            Royalty rates and figures   GRANTED
                                  13    Exhibit 6             portions on pages 9, 13-15
                                        (resubmitted at
                                  14    Dkt. 422-12)          Samsung: yellow highlighted
                                                              portion of paragraph 31 (page
                                  15                          15)10
                                        Dkt. 357-20           Huawei: yellow-highlighted            Name of and identifying     GRANTED
                                  16    Exhibit 9             portions on pages 6-11                information about
                                        (resubmitted at                                             counterparty, royalty
                                  17    Dkt. 422-13)          Samsung: the first, third, and        rates and comparison
                                        (expert report)       fourth yellow-highlighted             terms
                                  18                          portions on page 8
                                        Dkt. 357-22           Samsung: entire document              One page of projected       GRANTED
                                  19    Exhibit 10                                                  license figures
                                        (expert report)
                                  20
                                        Dkt. 371-4            Huawei: within the yellow-            Counterparty name           GRANTED
                                  21    Huawei’s MSJ          highlighted portions (pages 3-5,
                                        Reply                 8): counterparty name on page 4,
                                  22                          line 10

                                  23                          Samsung: green-highlighted            Royalty rates
                                                              portions (page 3, lines 17, 19-21)
                                  24    Dkt. 371-9            Samsung: royalty rates on page 9,     Royalty rates               GRANTED
                                        McBride MSJ           lines 3, 7-9; page 10, line 19;
                                  25    Decl. Exhibit 44      page 11, line 25
                                        (expert report)
                                  26
                                  27

                                  28   10
                                            I will address Samsung’s remaining requests below. See infra Section I.C – Sales Information.
                                                                                                   18
                                        Case 3:16-cv-02787-WHO Document 446 Filed 01/30/19 Page 19 of 24



                                        Document              Requesting Party and Portion          Description of Contents   Court Ruling
                                   1                          to be Sealed

                                   2    Dkt. 371-10           Samsung: royalty rates on page        Royalty rates             GRANTED
                                        McBride MSJ           32, line 20; page 33, lines 22-23;
                                   3    Decl. Exhibit 45      page 34, lines 4, 10
                                        (deposition)
                                   4    Dkt. 371-11           Huawei, Samsung: within the           Royalty rates             GRANTED
                                        McBride MSJ           yellow-highlighted portions (page
                                   5    Decl. Exhibit 46      139): royalty rates on page 139
                                        (deposition)          lines 9 and 15
                                   6
                                        Dkt. 371-13           Samsung: entire document              Short document with       GRANTED
                                   7    McBride MSJ                                                 license terms
                                        Decl. Exhibit 48
                                        (chart)
                                   8
                                        Dkt. 371-14           Huawei, Samsung: within the           Royalty rates             GRANTED
                                   9    McBride MSJ           yellow-highlighted portions
                                        Decl. Exhibit 49      (pages 1-3): the stated royalty
                                  10    (letter)              rates on pages 1-2, and the
                                                              “Royalty Fees Payable by
                                  11                          Samsung to Huawei” and
                                                              “Royalty Fees Payable By
                                                              Huawei to Samsung” sections of
                                  12                          the table on page 3
Northern District of California
 United States District Court




                                        Dkt. 378-4            Huawei: yellow-highlighted            Name of and identifying   GRANTED
                                  13    Samsung’s             portions on page 1, lines 3-4, 6-     information about
                                        Motion to             12; page 3, lines 9-15, 19-21, 23-    counterparty
                                  14    Partially Exclude     24, 28; page 4, lines 1-2, 5, 11,
                                        Reply                 13, 18, 24; page 5, lines 13, 16,
                                  15                          19; page 6, lines 27-28
                                        Dkt. 378-10           Huawei: entire document               Royalty rates, license    Overbroad; DENIED with
                                  16    Exhibit 3                                                   information, and charts   leave to amend11 with
                                        (expert report)                                                                       narrowly tailored redactions
                                  17
                                        Dkt. 378-18           Huawei: pages 187-88 (each            Name of license           GRANTED
                                  18    Exhibit 7             instance of license counterparty      counterparty
                                        (deposition)          name); page 197 (same); page
                                  19                          201 (line 14 same); pages 214-15
                                                              (same)
                                  20
                                               C.          Sales Information
                                  21
                                               Both Huawei and Samsung seek to seal confidential sales data because disclosure would
                                  22
                                       harm their competitive standing by giving competitors insight they do not have. Zhang Decl. ¶ 10;
                                  23
                                       Chang Decl. ¶ 4. Finding compelling justifications, I allowed redactions such information in my
                                  24
                                       September 25, 2018 Order. The parties’ requests and my orders are as follows:
                                  25

                                  26
                                  27   11
                                         Because the request as a whole is overbroad, I will not address the sales-based requests again below;
                                  28   however, Huawei should rely on my discussions below when amending their motions. See infra Section
                                       1.C – Sales Information.
                                                                                                   19
                                        Case 3:16-cv-02787-WHO Document 446 Filed 01/30/19 Page 20 of 24



                                        Document             Requesting Party and Portion          Description of Contents    Court Ruling
                                   1                         to be Sealed

                                   2    Dkt. 327-26          Samsung: page 13, the portion of      Estimated losses           GRANTED
                                        Peterson Decl.,      paragraph 13 between “problem
                                   3    Exh. 3               could be” and “per year in the
                                                             U.S.”; page 14, the portions of
                                   4                         paragraph 15 between “surplus
                                                             would be” and “per year if an
                                   5                         injunction” and between “which
                                                             would exceed” and “per year”
                                   6    Dkt. 331-12          Samsung: blue-highlighted             Profit margins             GRANTED
                                        Exhibit 4            portions of paragraph 48
                                   7    (resubmitted at
                                        Dkt. 422-4)
                                   8    (expert report)

                                   9    Dkt. 331-20          Samsung: blue-highlighted             Detailed manufacturing     GRANTED
                                        Exhibit 8            portions of paragraph 191,            information
                                  10    (resubmitted at      footnote 251, and exhibit 6a
                                        Dkt. 422-7)
                                        (expert report)
                                  11
                                        Dkt. 347-4           Huawei: yellow-highlighted            Sales information          GRANTED
                                  12    Huawei’s             highlighted percentage number on
Northern District of California
 United States District Court




                                        Opposition to        page 23
                                  13    Samsung’s
                                        Motion to            Samsung: green-highlighted
                                  14    Partially Exclude    portions (pages 23-24)
                                        Expert Reports
                                  15    Dkt. 347-14 at 32    Samsung: page 166, lines 6-7, 10-     Revenue and patent         GRANTED
                                        Peterson Decl.       15                                    portfolio information
                                  16    Exhibit 3
                                        (deposition)
                                  17

                                  18    Dkt. 357-15          Samsung: yellow-highlighted           Profit margins and sales   GRANTED
                                        Exhibit 6            portion of footnotes 2, 46-47         figures
                                  19    (resubmitted at
                                        Dkt. 422-12)
                                  20    Dkt. 371-4           Samsung: green-highlighted            Estimated losses and       GRANTED
                                        Huawei’s MSJ         portions (page 6, lines 9-10, 12)     manufacturing
                                  21    Reply                                                      information

                                  22
                                        Dkt. 378-4           Samsung: blue-highlighted             Sales information          GRANTED
                                  23    Samsung’s            portions on page 14, lines 8-9, 25
                                        Motion to
                                  24    Partially Exclude
                                        Reply
                                  25
                                               D.         Remaining Requests in Joint Chart
                                  26           Both parties request sealing of third-party research and analytics data they paid to obtain.
                                  27   Zhang Decl. ¶ 11; Chang Decl. ¶ 7. Huawei asserts that its competitors should not be able to
                                  28
                                                                                                  20
                                        Case 3:16-cv-02787-WHO Document 446 Filed 01/30/19 Page 21 of 24




                                   1   access this information at no charge. Zhang Decl. ¶ 11. Samsung asserts that public disclosure

                                   2   could subject it to legal claims by the research companies, which reserve the rights of reproduction

                                   3   and distribution. Chang Decl. ¶ 7. Huawei seeks to seal information related to a confidential

                                   4   arbitration because it was subject to non-disclosure agreements and because disclosure “could

                                   5   undermine the parties’ willingness to resolve their disputes using that procedure.” Zhang Decl. ¶

                                   6   8. Finally, the parties seek sealing of figures related to their investment in research and

                                   7   development of certain features. Id. ¶ 9.

                                   8           The parties’ requests and my orders are as follows:

                                   9
                                        Document            Requesting Party and Portion       Description of Contents   Court Ruling
                                  10                        to be Sealed

                                  11    Dkt. 331-18         Huawei: yellow-highlighted         Signals research          DENIED with leave to
                                        Exhibit 7           portions on pages 32-37, 85-86,                              amend. Huawei has not
                                  12    (resubmitted at     118-19, 121-22                                               demonstrated compelling
Northern District of California
 United States District Court




                                        Dkt. 422-6)                                                                      justifications to seal this
                                  13    (expert report)                                                                  information.
                                        Dkt. 331-23         Samsung: entire document           ABI research report       DENIED with leave to
                                  14    (Exhibit 10)                                                                     amend. Samsung has not
                                                                                                                         demonstrated compelling
                                  15                                                                                     justifications to seal this
                                                                                                                         information.
                                  16
                                        Dkt. 347-14 at 89   Huawei: highlighted portion of     Information about         DENIED with leave to
                                  17    Peterson Decl.      paragraph 17                       arbitration proceedings   amend. Huawei has not
                                        Exhibit 10                                                                       demonstrated compelling
                                  18    (expert report)                                                                  reasons for its request, which
                                                                                                                         the third party (and arbitration
                                  19                                                                                     counterparty) apparently does
                                                                                                                         not join. The redacted
                                                                                                                         portions seem to generally
                                  20                                                                                     reference the relationship
                                                                                                                         between injunctions, licensing
                                  21                                                                                     agreements, and settlements.
                                  22    At 101              Huawei: yellow-highlighted         Information about the     GRANTED as to research and
                                        Exhibit 11          portions on page 35                parties’ investments in   design information along with
                                  23    (expert report)                                        research and design;      investment details.
                                                            Samsung: green-highlighted         references to Signal
                                  24                        portions (page 35)                 Research                  DENIED with leave to
                                                                                                                         amend as to the reference to
                                  25                                                                                     Signals Research. The parties
                                                                                                                         have not shown compelling
                                  26                                                                                     justifications to seal this
                                                                                                                         information.
                                  27

                                  28
                                                                                              21
                                        Case 3:16-cv-02787-WHO Document 446 Filed 01/30/19 Page 22 of 24




                                   1
                                                E.       Later-Submitted Requests
                                   2
                                                On November 1, 2018, Samsung filed a motion for clarification of my September 25, 2018
                                   3

                                   4   Order that included a request to file a supplemental expert report. Dkt. No. 427. Huawei filed a

                                   5   motion to seal portions of the exhibits filed with its opposition to that motion. Dkt. No. 428.
                                   6   Samsung followed up with a declaration justifying its own requests along with newly redacted
                                   7
                                       versions of the relevant exhibits. Dkt. No. 430. Because the motion for clarification was not
                                   8
                                       “more than tangentially related to the merits” of this case, these requests are subject to the good
                                   9
                                       cause standard. See Ctr. for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1101 (9th Cir.
                                  10

                                  11   2016).

                                  12            The parties again seek sealing of details from licensing agreements and negotiations,
Northern District of California
 United States District Court




                                  13   including royalty rates, along with confidential business information. Declaration of Leif Peterson
                                  14   [Dkt. No. 428-2]; 11/15/18 Declaration of Xiaowu Zhang [Dkt. No. 428-3] ¶ 5; Declaration of
                                  15
                                       Jocelyn Ma (“Ma Decl.”) [Dkt. No. 430] ¶¶ 6–10.
                                  16
                                                The parties’ requests and my orders are as follows:
                                  17
                                        Document            Requesting Party and Portion    Description of Contents     Court Ruling
                                  18                        to be Sealed

                                  19    Giardina Decl.      Huawei: yellow-highlighted      Royalty rates, details      GRANTED
                                        Exhibit 3           portions                        from licensing
                                  20                                                        negotiations, and fact
                                                            Samsung: blue highlighted       and expert witness
                                  21                        portions                        testimony (from another
                                                                                            case) that references and
                                  22                        Huawei and Samsung: green       excerpts those
                                                            highlighted portions            negotiations
                                  23    Giardina Decl.      Samsung: blue-highlighted       Experts of fact and         GRANTED
                                        Exhibit 4           portions                        expert witness testimony
                                  24                                                        (from another case) that
                                                                                            discuss the content of
                                  25                                                        negotiations and
                                                                                            Samsung’s negotiation
                                  26                                                        tactics

                                  27

                                  28
                                                                                           22
                                        Case 3:16-cv-02787-WHO Document 446 Filed 01/30/19 Page 23 of 24



                                        Document          Requesting Party and Portion    Description of Contents   Court Ruling
                                   1                      to be Sealed

                                   2    Giardina Decl.    Samsung: blue-highlighted       Excerpts of fact          GRANTED
                                        Exhibit 5         portions                        testimony about
                                   3                                                      Samsung’s business and
                                                                                          patent application
                                   4                                                      practices

                                   5
                                       II.     DOCUMENTS THE PARTIES AGREE CAN BE UNSEALED
                                   6
                                               The parties agree that the following exhibits no longer need to be filed under seal. Joint
                                   7
                                       Chart 2. The Clerk shall unseal the following Docket Numbers in this case: 327-6, 327-9, 327-
                                   8
                                       11, 327-12, 327-13, 327-16, 327-18, 327-19,, 327-21, 327-22, 327-23, 327-24, 327-27, 327-28,
                                   9
                                       327-29, 327-30, 327-31, 327-32, 327-34, 327-41, 327-42, 327-44, 327-45, 327-48, 327-50, 327-
                                  10
                                       53, 327-54, 327-57, 331-25, 331-33, 331-43, 333-11, 333-13, 333-15, 333-18, 333-40, 334-6, 334-
                                  11
                                       9, 334-11, 334-15, 334-17, 334-19, 334-21, 334-23, 334-27, 334-32, 334-34, 334-38, 334-40, 334-
                                  12
Northern District of California




                                       42, 334-44, 334-46, 348-14, 349-4, 349-8, 349-10, 349-12, 355-14, 357-6, 357-18, 371-6, 371-8,
 United States District Court




                                  13
                                       371-12, 371-16, 371-18, 378-6, 378-8, 378-12, 378-14, 378-16.
                                  14
                                       III.    DOCUMENTS THE PARTIES SHALL RESUBMIT PURSUANT TO THIS ORDER
                                  15
                                               The orders above require the parties to submit new versions of some documents, either
                                  16
                                       because they significantly reduced their internal redaction requests in the joint chart or because
                                  17
                                       they did not submit redacted public versions of the documents in the first instance. Within 20
                                  18   days of the date of this Order, the parties shall resubmit the following docket numbers making
                                  19   only the redactions allowed above: 327-8, 327-46, 327-55, 327-4, 327-10, 327-17, 327-20, 333-2,
                                  20   333-4, 333-9, 333-23, 333-26, 333-28, 333-30, 334-2, 334-13, 334-25, 334-29, 347-18, 357-4,
                                  21   357-29, 357-40, 357-46, 371-4, 371-17, 371-19, 331-2, 331-16, 331-30, 331-39, 347-4, 347-14,
                                  22   357-4, 371-4, 371-9, 371-11, 378-4, 378-18, 327-26, and 347-14. The party who originally
                                  23   submitted each document is responsible for resubmitting the correctly redacted public version after
                                  24   the parties have met and conferred as necessary. If, during their review of this Order, the parties

                                  25   become aware of any additional documents that need to be resubmitted to comply with this Order,

                                  26   they shall file those within 20 days as well.

                                  27           In the event that the parties wish to resubmit any requests that were denied with leave to

                                  28   amend, they shall do so within 20 days of the date of this Order. For documents in which I have

                                                                                         23
                                        Case 3:16-cv-02787-WHO Document 446 Filed 01/30/19 Page 24 of 24




                                   1   granted some requests and denied others (for example, docket number 347-14), the parties should

                                   2   resubmit the documents with both the approved redactions and any pending revised redactions. If,

                                   3   on reconsideration, the parties determine that any information no longer needs to remain under

                                   4   seal, they shall identify those docket and sub-docket numbers so that the Clerk can unseal them.

                                   5          IT IS SO ORDERED.

                                   6   Dated: January 30, 2019

                                   7

                                   8
                                                                                                   William H. Orrick
                                   9                                                               United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       24
